UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-7619



ANDREE ELLERTON ALBERT,

                                            Petitioner - Appellant,

          versus


U.S. IMMIGRATION &    NATURALIZATION   SERVICE,
District Director,

                                             Respondent - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Alexander Williams, Jr., District Judge.
(CA-01-1845-AW)


Submitted:   December 20, 2001            Decided:   January 9, 2002


Before LUTTIG, TRAXLER, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Andree Ellerton Albert, Appellant Pro Se.    George W. Maugans,
IMMIGRATION AND NATURALIZATION SERVICE, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Andree Ellerton Albert appeals from the district court’s order

granting the Respondent’s motion to stay proceedings.   We dismiss

the appeal for lack of jurisdiction because the order is not

appealable.   This court may exercise jurisdiction only over final

orders, 28 U.S.C. § 1291 (1994), and certain interlocutory and

collateral orders, 28 U.S.C. § 1292 (1994); Fed. R. Civ. P. 54(b);

Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541 (1949).    The

order here appealed is neither a final order nor an appealable

interlocutory or collateral order.

     We dismiss the appeal as interlocutory. We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                         DISMISSED




                                 2